Case 2:14-cv-00120-KM-MAH Document 188 Filed 03/22/21 Page 1 of 3 PageID: 2637




                                                     March 22, 2021

 The Honorable Michael A. Hammer
 U.S.M.J for the District of New Jersey
 Martin Luther King Bldg. & US Courthouse
 50 Walnut Street, Courtroom 2C
 Newark, NJ. 07101

                                      Re:     Evans v. Newark, et al.
                                              14 CV 120

 Dear Judge Hammer:

         I write pursuant to Rule 37.2 to seek leave to file a motion to quash Defendant Carrega’s
 Rule 45 subpoena issued Friday (3/19/21) in connection with the above-captioned case. [Ex. A –
 Subpoena]1 As this Court has reminded previously, written discovery is closed. Fact discovery is
 due to close on March 31, 2021. Defendant Carrega’s subpoena seeks an investigative file of a
 private investigator who interviewed and took a sworn statement from a witness in this litigation
 in June 2017. The witness and investigator have been known to the parties for years and the
 sworn statement was produced to the Defendants long before the close of written discovery,
 providing the parties ample opportunity to seek any documents it wanted from the investigator
 while written discovery was pending.

         As this Court recalls, Plaintiff issued a Rule 45 subpoena on September 1, 2020, seeking
 a variety of documents from the Essex County Prosecutor’s Office (including documents only
 discovered via oral depositions of the defendants). As this Court may also recall, Defendant
 Carrega moved to quash the subpoena (or portions thereof), arguing that Plaintiff was precluded
 from issuing written discovery requests to Carrega since written discovery had closed and
 Plaintiff was confined to seeking only those documents contained in the court’s August 17, 2020
 order [Dkt. No. 157] .

         This Court granted Carrega’s motion and quashed the subpoena almost in its entirety on
 the basis that written discovery had closed and that Plaintiff was not permitted to seek written



 1
  Consistent with heer meet and confer obligations, undersigned counsel emailed counsel for
 Defendant Carrega on Friday to discuss the issuance of the subpoena but received no response.
Case 2:14-cv-00120-KM-MAH Document 188 Filed 03/22/21 Page 2 of 3 PageID: 2638




 discovery that went outside its August 17, 2020 order.2 Indeed, when undersigned counsel
 reminded this court during argument that Plaintiff had not waived discovery as to Defendant
 Carrega and stated that she had no reason to believe that Plaintiff was prohibited from issuing
 Rule 45 subpoenas for documents from third parties, this Court admonished “[t]he deadline for
 serving written discovery have long since passed in this case.” [Ex. B at 8 - Court’s 11/16/20
 Ruling] The Court also found that the materials sought by Plaintiff’s Rule 45 subpoena, such as
 two criminal files related to malicious prosecution cases in which the defendants in this case had
 been sued, could have been obtained by Plaintiff’s prior attorney, notwithstanding that the
 defendants did not disclose those lawsuits until their depositions. [Ex. B at 31 - Court’s 11/16/20
 Ruling]

         Consistent with the foregoing, Plaintiff seeks leave to file a motion to quash Defendant
 Carrega’s Rule 45 subpoena which seeks written documents, namely an investigative file, of
 which it was aware when written discovery was open and which he failed to obtain despite
 having ample opportunity to do so. Presumably the rules are not one-sided and that Defendants
 are also precluded from seeking written discovery that was known to them prior to the close of
 written discovery.

         Additionally, the parties had a meet and confer on Friday, March 15, 20201 to again
 discuss the outstanding discovery issues in accordance with this Court’s order of March 9, 20201
 [Dkt. No. 186] During that meet and confer, undersigned counsel communicated to opposing
 counsel that Plaintiff will not consent to an extension of fact discovery except to conduct those
 depositions that have already been noticed by Plaintiff (over six months ago) and which are the
 subject of objections by the City yet to be resolved by this Court.

         Several hours after that meet and confer conference on Friday, the City of Newark issued
 three eleventh-hour subpoenas to take depositions of individuals the parties have known about
 for many years. After not taking a single deposition other than the Plaintiff’s, the City is now
 attempting to take three depositions on the two final days before the end of fact discovery
 (March 30 and March 31). Plaintiff has not sought to extend fact discovery nor does he intend to.


 2
  Plaintiff moved for reconsideration on the grounds that the court’s August 17, 2020 Order was a ruling
 on Plaintiff’s motion to seek written discovery from the City of Newark – not the individual defendants
 against whom Plaintiff had never waived his written discovery rights. Plaintiff contended that the order
 was not understood by Plaintiff to be a limitation on the scope of or intended to limit all written
 discovery, supplemental written discovery, and even third-party discovery as to all parties for all time.
 This court denied reconsideration and Plaintiff has appealed.
Case 2:14-cv-00120-KM-MAH Document 188 Filed 03/22/21 Page 3 of 3 PageID: 2639




         Plaintiff has been consistently reminded of the past failures of his prior attorney which
 forms the basis of this court’s rulings and defense counsels’ arguments for preventing Plaintiff
 from conducting supplemental written discovery, and even third-party written discovery. Indeed,
 as will be addressed further in the letter due to this court on April 9, 2021, the City has taken the
 position that Plaintiff’s oral discovery rights should also be limited by this Court’s August 17,
 2020 order. In other words, Plaintiff’s prior counsel’s waiver of issuing written discovery
 requests to the City has been converted into a far-reaching limitation on the scope of all
 discovery against all defendants. Plaintiff has suffered serious sanctions as a result of his prior
 attorneys’ failures to abide by scheduling deadlines, Defendants should be expected to play by
 the same rules and face the same consequences as has Plaintiff.

        Accordingly, Plaintiff will move to quash any subpoena for oral depositions that were not
 properly served prior to the close of fact discovery.


                                                       Respectfully Submitted,


                                                       /s/JENNIFER BONJEAN

 cc: All parties via ECF
